DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 29, 2022 have been entered.
Claims 1, 3-5, 11-12, 17-18, and 20 have been amended.
Claim 21 has been added.
Claim objections have been withdrawn for Claims 1 and 18 in lights of the amendments filed by the applicant. 

         Response to Arguments
Applicant’s arguments filed on June 29, 2022 have been fully considered but are not persuasive.  

Applicant’s argument:
Claim 1, as amended, recites the limitations of receiving, by a first storage controller from a media controller, a message identifying a first content item that is stored in the first spoke network. Amended claim 1 further recites the limitations of the message identifying the first content item based on a task that is to be performed at least in part by a user accessing the first content item. Amended claim 1 further recites the limitations of causing, by the first storage controller, the first content item to be transmitted to the second spoke network. Neither of the cited references teach or Page 9PatentApp. No.: 16/820,536Attorney Docket No.: NETF0245US1suggest these particular limitations. Therefore, the combination of references fails to teach or suggest each and every limitation of amended claim 1.
In order to disclose the above limitations of amended claim 1, the data agent would need to receive a command that identified data items and metadata based on a task that is to be performed by a user accessing the data items. Importantly, Amarandran contains no such teachings. Instead, Amarendran discloses a storage manager for an IMS system that transmits commands for data storage operations. See Amarendran at Figure 1C, ¶¶ [0115], [0147]. A data agent receives the Page 10 PatentApp. No.: 16/820,536Attorney Docket No.: NETF0245US1command transfer data objects and metadata and responds by arranging the data into files and transferring the files to the media agent. See id. at ¶¶ [0147], [0152], [0176]. Notably, Amarendran does not disclose that the storage manager identifies the data items and metadata based on a task that is to be performed at least in part by a user accessing the data items and metadata. Accordingly, Amarenden does not teach or suggest a first storage controller receiving, from a media controller, a message identifying a first content item that is identified based on a task that is to be performed at least in part by a user accessing the first content item, as amended claim 1 expressly recites.

Examiners’ response to the argument: 
The examiners respectfully disagree. Amarendran discloses receiving, by a first storage controller at a first network and from a media controller in a network that is remote to the first network, a message identifying a first content item that is stored in the first network (Parag. [0115], Parag. [0132], Parag. [0147], and Fig. 1C; (FIG. 1C shows an information management system 100 which includes: a central storage or information manager 140 configured to perform certain control functions, one or more data agents 142 executing on the client computing device(s) 102 configured to process primary data 112, and one or more media agents 144 executing on the one or more secondary storage computing devices 106 for performing tasks involving the secondary storage devices 108. The art teaches a data agent 142 that is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations. For instance, the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, replicating of primary data 112 stored in the primary storage device(s) 104 in the primary storage subsystem (i.e., first network). The data agent 142 may receive control information (i.e., message) from the storage manager 140, such as commands to transfer copies of data objects, metadata (i.e., content item as being defined by the applicant), and other payload data to the media agents 144 (i.e., the message identifies the metadata))),
the first content item is identified based on a task that is to be performed at least in part by a user accessing the first content item (The art teaches in Parag. [0009] that the automatic, tiered retention storage system according to certain aspects can automatically classify data items based on content, metadata, or any other appropriate characteristic of the data, and assign the data items to corresponding user-defined "buckets." In some embodiments, each bucket is associated with a particular tier in the storage system having a specific retention period. The criteria for classification can be defined according to user-preference. For example, the user may wish to classify files based on content using search terms and/or based on metadata. Files can be classified based on subject matter (e.g., as indicated by content and/or metadata), for example, some other appropriate parameter associated with the files, or any combination thereof. Emails, for instance, may be classified according to subject line content, sender, recipient, message body content, presence, or type of attachment(s), etc. The automatic classification may be implemented as part of a broader storage policy. The art teaches in Parag. [0256-0257] that policies can additionally specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object, system component, or information management operation, such as frequency with which primary data 112 or a secondary copy 116 of a data object or metadata has been or is predicted to be used, accessed, or modified (see also Parag. [0141] and Parag. [0268]));
causing, by the first storage controller, the first content item to be transmitted to the second network (Parag. [0152] and Fig. 1C; (The art teaches that each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) 104 associated with the data agent 142 and process the data as appropriate. For example, during a secondary copy operation, the data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring (i.e., item to be transmitted to a second network) the file(s) to a media agent 144 in the secondary storage subsystem (i.e., second network) or other component. The file(s) may include a list of files or other metadata)).

	The newly added claim 21 is also rejected under Amarendran in view of Asati. 






Claim Objections
Claim 11 is objected to because of the following informality:
	“wherein the first content item is identified based on a task that is to be performed at in part by a user accessing the first content item” should read (Examiners’ suggestion) “wherein the first content item is identified based on a task that is to be performed at least in part by a user accessing the first content item.”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Amarendran et al. (Pub No. US 2014/0344234), in view of Asati et al. (Pub. No. US 2009/0097417), hereinafter Asati.

Claim 1. 	Amarendran discloses a computer-implemented method for transferring data in a distributed network, the method comprising: 
receiving, by a first storage controller at a first network and from a media controller in a network that is remote to the first network, a message identifying a first content item that is stored in the first network (Parag. [0115], Parag. [0132], Parag. [0147], and Fig. 1C; (FIG. 1C shows an information management system 100 which includes: a central storage or information manager 140 configured to perform certain control functions, one or more data agents 142 executing on the client computing device(s) 102 configured to process primary data 112, and one or more media agents 144 executing on the one or more secondary storage computing devices 106 for performing tasks involving the secondary storage devices 108. The art teaches a data agent 142 that is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations. For instance, the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, replicating of primary data 112 stored in the primary storage device(s) 104 in the primary storage subsystem (i.e., first network). The data agent 142 may receive control information (i.e., message) from the storage manager 140, such as commands to transfer copies of data objects, metadata (i.e., content item as being defined by the applicant), and other payload data to the media agents 144 (i.e., the message identifies the metadata))), 
wherein: 
the first content item is identified based on a task that is to be performed at least in part by a user accessing the first content item (The art teaches in Parag. [0009] that the automatic, tiered retention storage system according to certain aspects can automatically classify data items based on content, metadata, or any other appropriate characteristic of the data, and assign the data items to corresponding user-defined "buckets." In some embodiments, each bucket is associated with a particular tier in the storage system having a specific retention period. The criteria for classification can be defined according to user-preference. For example, the user may wish to classify files based on content using search terms and/or based on metadata. Files can be classified based on subject matter (e.g., as indicated by content and/or metadata), for example, some other appropriate parameter associated with the files, or any combination thereof. Emails, for instance, may be classified according to subject line content, sender, recipient, message body content, presence, or type of attachment(s), etc. The automatic classification may be implemented as part of a broader storage policy. The art teaches in Parag. [0256-0257] that policies can additionally specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object, system component, or information management operation, such as frequency with which primary data 112 or a secondary copy 116 of a data object or metadata has been or is predicted to be used, accessed, or modified (see also Parag. [0141] and Parag. [0268])), the message identifies a second network that is distinct from the first network, and the second network is identified as a target location for storing the first content item based on a set of parameters associated with performing the task (Parag. [0115], Parag. [0132], Parag. [0147], and Fig. 1C; (The art teaches the data agent 142 may receive control information (i.e., message) from the storage manager 140, such as commands to transfer copies of data objects, metadata (i.e., content item as being defined by the applicant), and other payload data to the media agents 144 in the secondary storage subsystem (i.e., second network distinct for the first network))); 
determining, by the first storage controller, a first storage partition that stores the first content item, wherein the first storage partition is included in a tiered group of storage partitions (i.e., primary storage devices) accessible by the first network; retrieving, by the first storage controller from the first storage partition, the first content item; and causing, by the first storage controller, the first content item to be transmitted to the second network, wherein the first content item is stored in a second storage partition that is accessible by the second network (Parag. [0152] and Fig. 1C; (The art teaches that each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) 104 associated with the data agent 142 and process the data as appropriate. For example, during a secondary copy operation, the data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring (i.e., item to be transmitted to a second network) the file(s) to a media agent 144 in the secondary storage subsystem (i.e., second network) or other component. The file(s) may include a list of files or other metadata)).    
Amarendran doesn’t explicitly disclose that the first network is a first spoke network, the controller is in a hub network, and the second network is a second spoke network.
However, Asati discloses that the first network is a first spoke network, the controller is in a hub network, and the second network is a second spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).

Claim 3. 	Amarendran in view of Asati discloses the computer-implemented method of claim 1, 
Amarendran further discloses wherein Page 2PATENTU.S. App. No.: 16/820,536Atty. Dkt. No.: NETF0245US1media controller: 
analyzes the set of parameters, wherein the set of parameters includes: (i) at least one parameter associated with a technical characteristic of the first storage partition and the second storage partition, (ii) a scheduled time specifying when the task is scheduled to be performed (Parag. [0137-0138]; (The art teaches that the storage manager 140 may include a jobs agent 156, a user interface 158, and a management agent 154. The jobs agent 156 in some embodiments initiates, controls, and/or monitors the status of some or all storage or other information management operations previously performed, currently being performed, or scheduled to be performed by the information management system 100. For instance, the jobs agent 156 may access information management policies 148 to determine when and how to initiate and control secondary copy and other information management operations)), or (iii) a task parameter associated with the user performing the task; 
based on the set of parameters, identifies the second storage partition for storing the first content item when the user performs the task; and generates the message, wherein the message further identifies the second storage partition in order to cause the first storage controller to transfer the first content item to the second storage partition before the scheduled time (Parag. [0137-0138], Parag. [0147], and Parag. [0152]; (The art teaches that the storage manager 140 may include a jobs agent 156, a user interface 158, and a management agent 154. The jobs agent 156 in some embodiments initiates, controls, and/or monitors the status of some or all storage or other information management operations previously performed, currently being performed, or scheduled to be performed by the information management system 100. For instance, the jobs agent 156 may access information management policies 148 to determine when and how to initiate and control secondary copy and other information management operations. the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, replicating of primary data 112 stored in the primary storage device(s) 104 in the primary storage subsystem (i.e., first network). The data agent 142 may receive control information (i.e., message) from the storage manager 140, such as commands to transfer copies of data objects, metadata (i.e., content item as being defined by the applicant), and other payload data to the media agents 144. Further, the art teaches that during a secondary copy operation, the data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring (i.e., item to be transmitted to a second network) the file(s) to a media agent 144 in the secondary storage subsystem (i.e., second network) or other component)).  

Claim 4. 	Amarendran in view of Asati discloses the computer-implemented method of claim 1,  
Amarendran further discloses wherein a media application, operating within the second network, accesses the first content item from the second storage partition when the user performs the task (Parag. [0154-0155]; (The art teaches that the media agent 144 (i.e., media application) can act as a local cache of copied data and/or metadata that it has stored to the secondary storage device(s) 108, providing improved restore capabilities. The media agent 144 may be implemented as a software module that manages, coordinates, and facilitates the transmission of data, as directed by the storage manager 140, between a client computing device 102 and one or more secondary storage devices 108. Whereas the storage manager 140 controls the operation of the information management system 100, the media agent 144 generally provides a portal to secondary storage devices 108)).  
Amarendran doesn’t explicitly disclose that the second network is a second spoke network.
However, Asati disclose that the second network is a second spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).

Claim 5. 	Amarendran in view of Asati discloses the computer-implemented method of claim 4,  
Amarendran further discloses wherein the user remotely accesses the media application from a network that is remote to at least the first network and the second network (Parag. [0141] and Parag. [0268]; (The art teaches that users may optionally issue instructions to the components in the information management system regarding performance of storage and recovery operations. For example, a user may modify a schedule concerning the number of pending secondary copy operations. As another example, a user may employ the GUI to view the status of pending storage operations or to monitor the status of certain components in the information management system. The art teaches that the media agent could be “off-site”, and may therefore be remotely located from the other components in the information management system)).  
Amarendran doesn’t explicitly disclose that the first network is a first spoke network and the second network is a second spoke network.
However, Asati discloses that the first network is a first spoke network and the second network is a second spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).

Claim 6. 	Amarendran in view of Asati discloses the computer-implemented method of claim 1,   
Amarendran further discloses:
wherein: the tiered group of storage partitions includes at least one local storage partition and at least one cloud-based storage partition (Parag. [0086-0087] and Parag. [0246]; (The art teaches that Each of the client computing devices 102 are associated with and/or in communication with one or more of the primary storage devices 104 storing corresponding primary data 112; the primary storage devices 104 can include, without limitation, disk drives, hard-disk arrays, semiconductor memory (e.g., solid state drives), and network attached storage (NAS) devices. In some cases, the primary storage devices 104 form part of a distributed file system. The art also teaches that a provisioning policy can include a set of preferences, priorities, rules, and/or criteria that specify how clients 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth)); and 
the second storage partition is included in a second tiered group of storage partitions at the second network (Parag. [0110], Parag. [0152], and Fig. 1C; (The art teaches that each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) 104 associated with the data agent 142 and process the data as appropriate. For example, during a secondary copy operation, the data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring (i.e., item to be transmitted to a second network) the file(s) to a media agent 144 in the secondary storage subsystem (i.e., second network) or other component)).  
Amarendran doesn’t explicitly disclose that the second network is a second spoke network.
However, Asati discloses that the second network is a second spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).

Claim 7. 	Amarendran in view of Asati discloses the computer-implemented method of claim 1, 
Amarendran further discloses the computer-implemented method further Page 3PATENTU.S. App. No.: 16/820,536Atty. Dkt. No.: NETF0245US1comprising: 
sending to the media controller in the network, by a second storage controller included in the second network, an update message indicating that the first content item is currently stored in the second storage partition, wherein the network is connected to the second network, and wherein the media controller, based on the update message, updates a catalog included in the network (Parag. [0122-0132]; (The art teaches that the storage manager provides one or more of the following functions: managing secondary storage devices 108 and inventory/capacity of the same monitoring completion of and providing status reporting related to secondary storage operations. The storage manager 140 may maintain a database 146 of management-related data and information management policies 148. The database 146 may include a management index 150 or other data structure that stores logical associations between components of the system, user preferences and/or profiles (e.g., preferences regarding encryption, compression, or deduplication of primary or secondary copy data, preferences regarding the scheduling, type, or other aspects of primary or secondary copy or other operations, mappings of particular information management users or user accounts to certain computing devices or other components, etc.), management tasks, media containerization, or other useful data. For example, the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108)).  
Amarendran doesn’t explicitly disclose that the controller is in a hub network, and the second network is a second spoke network.
However, Asati discloses that the controller is in a hub network, and the second network is a second spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).


Claim 8. 	Amarendran in view of Asati discloses the computer-implemented method of claim 1,   
Amarendran further discloses the computer-implemented method further comprising: receiving, by the first storage controller from a media application operating within the first network, a second content item; transmitting, by the first storage controller to the first storage partition, the second content item; and sending, by the first storage controller to the media controller in the network, an update message indicating that the second content item is currently stored in the first storage partition (Parag. [0073], Parag. [0077-0078], Parag. [0138], Parag. [0149], and Parag. [0152]; (The art teaches that each client computing device 102 may have one or more applications 110 (e.g., software applications) executing thereon which generate and manipulate the data that is to be protected from loss. The primary data 112 is stored on the primary storage device(s) 104 and is organized via a file system supported by the client computing device 102. For instance, the client computing device(s) 102 and corresponding applications 110 may create, access, modify, write, delete, and otherwise use primary data 112. The art teaches that each data agent 142 may be specialized for a particular application 110, and the system can employ multiple data agents 142, each of which may backup, migrate, and recover data associated with a different application 110. The data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 144 or other component. The file(s) may include a list of files or other metadata. Each data agent 142 can also assist in restoring data or metadata to primary storage devices 104 from a secondary copy 116. For instance, the data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s) 108. The art teaches that the jobs agent 156 in some embodiments initiates, controls, and/or monitors the status of some or all storage or other information management operations previously performed, currently being performed, or scheduled to be performed by the information management system 100)). 
Amarendran doesn’t explicitly disclose that the first network is a first spoke network and the controller is in a hub network.
However, Asati discloses that the first network is a first spoke network and the controller is in a hub network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).    

Claim 9. 	Amarendran in view of Asati discloses the computer-implemented method of claim 8, 
Amarendran further discloses wherein the second content item is received as a set of one or more files and further comprising, before transmitting the second content item to the first storage partition, translating the set of one or more files into an object (Parag. [0082], Parag. [0149], and Parag.[0152]; (The art teaches that each data agent 142 may be specialized for a particular application 110, and the system can employ multiple data agents 142, each of which may backup, migrate, and recover data associated with a different application 110. The art teaches that the primary data 112 can include files, directories, file system volumes, data blocks, extents, or any other types or granularities of data objects. The data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 144 or other component. The file(s) may include a list of files or other metadata. Each data agent 142 can also assist in restoring data or metadata to primary storage devices 104 from a secondary copy 116. For instance, the data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s) 108)). 
 

Claim 10. 	Amarendran in view of Asati discloses the computer-implemented method of claim 1,   
Amarendran further discloses the computer-implemented method further comprising transmitting, by a second storage controller included in the second network to a secure object storage included in the network, the first content item, wherein the secure object storage stores the first content item as a secure object that acts as a source of truth for other copies of the first content item (Parag. [0122-0132]; (The art teaches that the storage manager provides one or more of the following functions: managing secondary storage devices 108 and inventory/capacity of the same monitoring completion of and providing status reporting related to secondary storage operations. The storage manager 140 may maintain a database 146 of management-related data and information management policies 148. The database 146 may include a management index 150 or other data structure that stores logical associations between components of the system, user preferences and/or profiles (e.g., preferences regarding encryption, compression, or deduplication of primary or secondary copy data, preferences regarding the scheduling, type, or other aspects of primary or secondary copy or other operations, mappings of particular information management users or user accounts to certain computing devices or other components, etc.), management tasks, media containerization, or other useful data. For example, the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108)).  
Amarendran doesn’t explicitly disclose that the storage is included in the hub network and the second network is a second spoke network. 
However, Asati discloses that the storage is included in the hub network and the second network is the second spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]). 

Claim 11. 	Amarendran discloses a computer network that enables access to data, the computer network comprising:   
a network including a media controller that transmits a message identifying a first content item, wherein the first content item is identified based on a task that is to be performed at in part by a user accessing the first content item; a first network including a first storage controllers (Parag. [0115], Parag. [0132], Parag. [0147], and Fig. 1C; (FIG. 1C shows an information management system 100 which includes: a central storage or information manager 140 configured to perform certain control functions, one or more data agents 142 executing on the client computing device(s) 102 configured to process primary data 112, and one or more media agents 144 executing on the one or more secondary storage computing devices 106 for performing tasks involving the secondary storage devices 108. The art teaches a data agent 142 that is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations. For instance, the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, replicating of primary data 112 stored in the primary storage device(s) 104 in the primary storage subsystem (i.e., first network). The data agent 142 may receive control information (i.e., message) from the storage manager 140, such as commands to transfer copies of data objects, metadata (i.e., content item as being defined by the applicant), and other payload data to the media agents 144. The art teaches in Parag. [0009] that the automatic, tiered retention storage system according to certain aspects can automatically classify data items based on content, metadata, or any other appropriate characteristic of the data, and assign the data items to corresponding user-defined "buckets." In some embodiments, each bucket is associated with a particular tier in the storage system having a specific retention period. The criteria for classification can be defined according to user-preference. For example, the user may wish to classify files based on content using search terms and/or based on metadata. Files can be classified based on subject matter (e.g., as indicated by content and/or metadata), for example, some other appropriate parameter associated with the files, or any combination thereof. Emails, for instance, may be classified according to subject line content, sender, recipient, message body content, presence, or type of attachment(s), etc. The automatic classification may be implemented as part of a broader storage policy. The art teaches in Parag. [0256-0257] that policies can additionally specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object, system component, or information management operation, such as frequency with which primary data 112 or a secondary copy 116 of a data object or metadata has been or is predicted to be used, accessed, or modified (see also Parag. [0141] and Parag. [0268]))); 
wherein: 
the first network is distinct from the network, the first network is remote to the network, and the first storage controller is configured to access a tiered group of storage partitions (i.e., primary storage devices) that includes at least one local storage partition, and at least one cloud-based storage partition; and a second network including a second storage partition wherein the first storage controller further: receives, from the media controller, a message identifying a first content item, wherein: the message identifies the second network, and the second network is identified as a target location for storing the first content item based on a set of parameters associated with performing the task (Parag. [0086-0087], Parag. [0115], Parag. [0132], Parag. [0147], Parag. [0246], and Fig. 1C; (The art teaches that Each of the client computing devices 102 are associated with and/or in communication with one or more of the primary storage devices 104 storing corresponding primary data 112; the primary storage devices 104 can include, without limitation, disk drives, hard-disk arrays, semiconductor memory (e.g., solid state drives), and network attached storage (NAS) devices. In some cases, the primary storage devices 104 form part of a distributed file system. The art also teaches that a provisioning policy can include a set of preferences, priorities, rules, and/or criteria that specify how clients 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth. FIG. 1C shows an information management system 100 which includes: a central storage or information manager 140 configured to perform certain control functions, one or more data agents 142 executing on the client computing device(s) 102 configured to process primary data 112, and one or more media agents 144 executing on the one or more secondary storage computing devices 106 for performing tasks involving the secondary storage devices 108. The art teaches a data agent 142 that is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations. For instance, the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, replicating of primary data 112 stored in the primary storage device(s) 104 in the primary storage subsystem (i.e., first network). The data agent 142 may receive control information (i.e., message) from the storage manager 140, such as commands to transfer copies of data objects, metadata (i.e., content item as being defined by the applicant), and other payload data to the media agents 144)),  
determines a first storage partition, included in the tiered group of storage partitions, that stores the first content item; retrieves, from the first storage partition, the first content item; and causes the first content item to be transmitted to the second network, wherein the first content item is stored in the second storage partition (Parag. [0152] and Fig. 1C; (The art teaches that each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) 104 associated with the data agent 142 and process the data as appropriate. For example, during a secondary copy operation, the data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring (i.e., item to be transmitted to a second network) the file(s) to a media agent 144 in the secondary storage subsystem (i.e., second network) or other component. The file(s) may include a list of files or other metadata)).  
Amarendran doesn’t explicitly disclose that the first network is a first spoke network, the controller is in a hub network, and the second network is a second spoke network.
However, Asati discloses that the first network is a first spoke network, the controller is in a hub network, and the second network is a second spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]). 

Claim 12. 	Amarendran in view of Asati discloses the computer network of claim 11, 
Amarendran further discloses wherein the second network further comprises a second storage controller that: receives the first content item from the first network; and causes the first content item to be stored in the second storage partition, wherein a media application, operating within the second network, accesses the first content item from the second storage partition when the user performs the task (Parag. [0152-0155] and Fig. 1C; (The art teaches that each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) 104 associated with the data agent 142 and process the data as appropriate. For example, during a secondary copy operation, the data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring (i.e., item to be transmitted to a second network) the file(s) to a media agent 144 in the secondary storage subsystem (i.e., second network) or other component. The file(s) may include a list of files or other metadata. The art teaches that the media agent 144 (i.e., media application) can act as a local cache of copied data and/or metadata that it has stored to the secondary storage device(s) 108, providing improved restore capabilities. The media agent 144 may be implemented as a software module that manages, coordinates, and facilitates the transmission of data, as directed by the storage manager 140, between a client computing device 102 and one or more secondary storage devices 108. Whereas the storage manager 140 controls the operation of the information management system 100, the media agent 144 generally provides a portal to secondary storage devices 108)).  
Amarendran doesn’t explicitly disclose that the first network is a first spoke network and the second network is a second spoke network.
However, Asati discloses that the first network is a first spoke network and the second network is a second spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).

Claim 13. 	Amarendran in view of Asati discloses the computer network of claim 11,  
Amarendran further discloses wherein the tiered group of storage partitions is included in a storage plane that is separate from a control plane that includes the first storage controller (Parag. [0063] and Fig. 1C; (The art teaches one or more primary storage devices 104 storing primary data 112. Fig. 1C shows that the storage devices are separate from the computing device containing)).   

Claim 14. 	Amarendran in view of Asati discloses the computer network of claim 13, 
Amarendran further discloses the computer network further comprising a set of transfer agents included in the control plane in the first network, wherein the first storage controller causes at least one transfer agent included in the set of transfer agents to securely transfer the first content item from the first storage partition (Parag. [0146-0147]; (The art teaches that the one or more data agent(s) 142 are therefore advantageously configured in some embodiments to assist in the performance of information management operations based on the type of data that is being protected, at a client-specific and/or application-specific level. the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, replicating of primary data 112 stored in the primary storage device(s) 104)).   
Amarendran doesn’t explicitly disclose that the first network is a first spoke network.
However, Asati discloses that the first network is a first spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).

Claim 15. 	Amarendran in view of Asati discloses the computer network of claim 11,  
Amarendran further discloses wherein: the first network further comprises a third storage controller; and the media controller sends at least one message to the third storage controller in lieu of the first storage controller (Parag. [0063], Parag. [0147], and Fig. 1C; (The art teaches that the client computing devices 102 (i.e., plurality of computing devices) and the primary storage devices 104 may generally be referred to in some cases as a primary storage subsystem 117. The art teaches that the data agent 142 may receive control information (i.e., message) from the storage manager 140, such as commands to transfer copies of data objects, metadata (i.e., content item as being defined by the applicant), and other payload data to the media agents 144)).  
Amarendran doesn’t explicitly disclose that the first network is a first spoke network.
However, Asati discloses that the first network is a first spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).

Claim 16. 	Amarendran in view of Asati discloses the computer network of claim 11,  
Amarendran further discloses wherein the first storage controller further: receives, from a media application operating within the first network, a second content item; transmits, to the first storage partition, the second content item; and sends, to the media controller in the network an update message indicating thatPage 6PATENT U.S. App. No.: 16/820,536Atty. Dkt. No.: NETF0245US1the second content item is currently stored in the first storage partition (Parag. [0073], Parag. [0077-0078], Parag. [0138], Parag. [0149], and Parag. [0152]; (The art teaches that each client computing device 102 may have one or more applications 110 (e.g., software applications) executing thereon which generate and manipulate the data that is to be protected from loss. The primary data 112 is stored on the primary storage device(s) 104 and is organized via a file system supported by the client computing device 102. For instance, the client computing device(s) 102 and corresponding applications 110 may create, access, modify, write, delete, and otherwise use primary data 112. The art teaches that each data agent 142 may be specialized for a particular application 110, and the system can employ multiple data agents 142, each of which may backup, migrate, and recover data associated with a different application 110. The data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 144 or other component. The file(s) may include a list of files or other metadata. Each data agent 142 can also assist in restoring data or metadata to primary storage devices 104 from a secondary copy 116. For instance, the data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s) 108.The art teaches that the jobs agent 156 in some embodiments initiates, controls, and/or monitors the status of some or all storage or other information management operations previously performed, currently being performed, or scheduled to be performed by the information management system 100)). 
Amarendran doesn’t explicitly disclose that the first network is a first spoke network and the controller is in a hub network.
However, Asati discloses that the first network is a first spoke network and the controller is in a hub network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]). 
 
Claim 17. 	Amarendran in view of Asati discloses the computer network of claim 16, 
Amarendran further discloses wherein the media controller, based on the update message, updates a catalog included in the network (Parag. [0122-0132]; (The storage manager 140 may maintain a database 146 of management-related data and information management policies 148. The database 146 may include a management index 150 or other data structure that stores logical associations between components of the system, user preferences and/or profiles (e.g., preferences regarding encryption, compression, or deduplication of primary or secondary copy data, preferences regarding the scheduling, type, or other aspects of primary or secondary copy or other operations, mappings of particular information management users or user accounts to certain computing devices or other components, etc.), management tasks, media containerization, or other useful data. For example, the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108)). 
Amarendran doesn’t explicitly disclose that the controller is in a hub network.
However, Asati discloses that the controller is in a hub network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).  

Claim 18. 	Amarendran discloses one or more non-transitory computer-readable storage media including instructions (Parag. [0340]) that, when executed by one or more processors, cause the one or more processors to perform the steps of:  
receiving, by a first storage controller at a first network and from a media controller in a network that is remote to the first network, a message identifying a first content item that is stored in the first network (Parag. [0115], Parag. [0132], Parag. [0147], and Fig. 1C; (FIG. 1C shows an information management system 100 which includes: a central storage or information manager 140 configured to perform certain control functions, one or more data agents 142 executing on the client computing device(s) 102 configured to process primary data 112, and one or more media agents 144 executing on the one or more secondary storage computing devices 106 for performing tasks involving the secondary storage devices 108. The art teaches a data agent 142 that is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations. For instance, the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, replicating of primary data 112 stored in the primary storage device(s) 104 in the primary storage subsystem (i.e., first network). The data agent 142 may receive control information (i.e., message) from the storage manager 140, such as commands to transfer copies of data objects, metadata (i.e., content item as being defined by the applicant), and other payload data to the media agents 144 (i.e., the message identifies the metadata))),  
wherein the first content item is identified based on a task that is to be performed at least in part by a user accessing the first content item (The art teaches in Parag. [0009] that the automatic, tiered retention storage system according to certain aspects can automatically classify data items based on content, metadata, or any other appropriate characteristic of the data, and assign the data items to corresponding user-defined "buckets." In some embodiments, each bucket is associated with a particular tier in the storage system having a specific retention period. The criteria for classification can be defined according to user-preference. For example, the user may wish to classify files based on content using search terms and/or based on metadata. Files can be classified based on subject matter (e.g., as indicated by content and/or metadata), for example, some other appropriate parameter associated with the files, or any combination thereof. Emails, for instance, may be classified according to subject line content, sender, recipient, message body content, presence, or type of attachment(s), etc. The automatic classification may be implemented as part of a broader storage policy. The art teaches in Parag. [0256-0257] that policies can additionally specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object, system component, or information management operation, such as frequency with which primary data 112 or a secondary copy 116 of a data object or metadata has been or is predicted to be used, accessed, or modified (see also Parag. [0141] and Parag. [0268])), the message identifies a second network that is distinct from the first network, and the second network is identified as a target location for storing the first content item based on a set of parameters associated with performing the task (Parag. [0115], Parag. [0132], Parag. [0147], and Fig. 1C; (The art teaches the data agent 142 may receive control information (i.e., message) from the storage manager 140, such as commands to transfer copies of data objects, metadata (i.e., content item as being defined by the applicant), and other payload data to the media agents 144 in the secondary storage subsystem (i.e., second network distinct for the first network)));  
determining, by the first storage controller, a first storage partition that stores the first content item, wherein the first storage partition is included in a tiered group of storage partitions (i.e., primary storage devices) accessible by the first network; retrieving, by the first storage controller from the first storage partition, the first content item; and causing, by the first storage controller, the first content item to be transmitted to the second network, wherein the first content item is stored in a second storage partition that is accessible by the second network (Parag. [0152] and Fig. 1C; (The art teaches that each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) 104 associated with the data agent 142 and process the data as appropriate. For example, during a secondary copy operation, the data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring (i.e., item to be transmitted to a second network) the file(s) to a media agent 144 in the secondary storage subsystem (i.e., second network) or other component. The file(s) may include a list of files or other metadata)).    
Amarendran doesn’t explicitly disclose that the first network is a first spoke network, the controller is in a hub network, and the second network is a second spoke network.
However, Asati discloses that the first network is a first spoke network, the controller is in a hub network, and the second network is a second spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).    

Claim 19. 	Amarendran in view of Asati discloses the one or more non-transitory computer-readable storage media of claim 18,   
Amarendran further discloses the one or more non-transitory computer-readable storage media further comprising instructions that, when executed by the one or more processors, cause the one or more processors to further perform the steps of: sending to the media controller in the network, by a second storage controller included in the second network, an update message indicating that the first content item is currently stored in the second storage partition, wherein the network is connected to the second network, and wherein the media controller, based on the update message, updates a catalog included in the network (Parag. [0122-0132]; (The art teaches that the storage manager provides one or more of the following functions: managing secondary storage devices 108 and inventory/capacity of the same monitoring completion of and providing status reporting related to secondary storage operations. The storage manager 140 may maintain a database 146 of management-related data and information management policies 148. The database 146 may include a management index 150 or other data structure that stores logical associations between components of the system, user preferences and/or profiles (e.g., preferences regarding encryption, compression, or deduplication of primary or secondary copy data, preferences regarding the scheduling, type, or other aspects of primary or secondary copy or other operations, mappings of particular information management users or user accounts to certain computing devices or other components, etc.), management tasks, media containerization, or other useful data. For example, the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108)).  
Amarendran doesn’t explicitly disclose that the controller is in a hub network, and the second network is a second spoke network.
However, Asati discloses that the controller is in a hub network, and the second network is a second spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).  

Claim 20. 	Amarendran in view of Asati discloses the one or more non-transitory computer-readable storage media of claim 18,  
Amarendran further discloses wherein a media application, operating within the second network, accesses the first content item from the second storage partition when the user performs the task (Parag. [0154-0155]; (The art teaches that the media agent 144 (i.e., media application) can act as a local cache of copied data and/or metadata that it has stored to the secondary storage device(s) 108, providing improved restore capabilities. The media agent 144 may be implemented as a software module that manages, coordinates, and facilitates the transmission of data, as directed by the storage manager 140, between a client computing device 102 and one or more secondary storage devices 108. Whereas the storage manager 140 controls the operation of the information management system 100, the media agent 144 generally provides a portal to secondary storage devices 108)).  
Amarendran doesn’t explicitly disclose that the second network is a second spoke network.
However, Asati disclose that the second network is a second spoke network (Parag. [0025-0026], Parag. [0032-0033], and Fig. 1; (The art teaches that a hub 105 is logically connected to spokes (e.g., Spoke 1 and Spoke 2), wherein each spoke controls access to corresponding subnet. The art teaches that each spoke registers with the hub 105, which updates all the spokes that are currently registered with an updated copy of the current hub registration table; and this is useful for a spoke (e.g., first spoke 1 associated with a subnet 1) to send data to another spoke (e.g., second spoke associated with a subnet 2). i.e., it is also known that the hub and spoke topology is a network design where we have a central device (the hub) that is connected to multiple other devices (the spokes))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Amarendran to incorporate the teaching of Asati. This would be convenient for improving spoke to spoke communication in a computer network (Parag. [0002]).  

Claim 21. 	Amarendran in view of Asati discloses the computer-implemented method of claim 1,  
Amarendran further discloses wherein: a media workflow includes at least one of the set of parameters (The art teaches in Parag. [0009] that the automatic, tiered retention storage system according to certain aspects can automatically classify data items based on content, metadata, or any other appropriate characteristic of the data, and assign the data items to corresponding user-defined "buckets." In some embodiments, each bucket is associated with a particular tier in the storage system having a specific retention period. The criteria for classification can be defined according to user-preference. For example, the user may wish to classify files based on content using search terms and/or based on metadata. Files can be classified based on subject matter (e.g., as indicated by content and/or metadata), for example, some other appropriate parameter associated with the files, or any combination thereof); and the task comprises a production task that the user performs via a media application accessing the first content item (The art teaches in Parag. [0009] that the criteria for classification can be defined according to user-preference. For example, the user may wish to classify files based on content using search terms and/or based on metadata. Files can be classified based on subject matter (e.g., as indicated by content and/or metadata), for example, some other appropriate parameter associated with the files, or any combination thereof. Emails, for instance, may be classified according to subject line content, sender, recipient, message body content, presence, or type of attachment(s), etc. The automatic classification may be implemented as part of a broader storage policy. The art teaches in Parag. [0256-0257] that policies can additionally specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object, system component, or information management operation, such as frequency with which primary data 112 or a secondary copy 116 of a data object or metadata has been or is predicted to be used, accessed, or modified (see also Parag. [0141] and Parag. [0268]). The art teaches in Parag. [0317] that the entire process of classifying, storing and pruning data based on content and/or metadata may be automatic from the creation of the data item by the corresponding user application 260 to pruning of the data item from the system 200).

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kannan et al. (US 2019/0243905) – Related art in the area of improving network processing efficiency and, more particularly, to a system for generating a merged file and identifying distinct portions of the merged file to improve processing efficiency (Parag. [0036], the system 100 is configured as a hub-and-spoke model, in which the originating system 10 represents a hub to the various “downstream” or “spoke” applications that are affected by the originating application called by the originating system 10. In other words, the originating system 10 may be a server, system, computer or the like that includes an originating application 30 that, when called either by the originating system 10 or some other system, generates a file that is utilized by one or more downstream or spoke applications which may run on one or more downstream or spoke servers 20, which may be implemented throughout an enterprise or network. Such spoke servers may be deployed in a “hub-and-spoke” formation, and/or may be deployed in one or more linear communication pathways from the originating system 10 along with various interconnections between spoke servers 20 as shown in FIG. 1).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 24422

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442